UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended March 31, or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number: 000-51837 OPTIONABLE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 52-2219407 (State or Other Jurisdiction of Incorporation or (IRS Employer Identification No.) Organization) 95 Croton Avenue, Suite 32, Ossining, NY 10562 (Address of Principal Executive Offices) (Zip Code) (914) 773-1100 (Registrant’s Telephone Number Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of outstanding shares of the registrant’s Common Stock as of May 10, 2009 is 48,328,328. 1 OPTIONABLE, INC. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS 21 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4: CONTROLS AND PROCEDURES 25 PART II: OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 25 ITEM 1A : RISK FACTORS 27 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 27 ITEM 5 OTHER INFORMATION 28 ITEM 6: EXHIBITS 28 SIGNATURES 29 2 OPTIONABLE, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, 2009 2008 ASSETS (Unaudited) (Audited) Current Assets: Cash and cash equivalents $ 5,315,122 $ 8,974,282 Recoverable income taxes 908,988 958,294 Notes receivable 60,000 - Prepaid expenses 1,253,550 1,269,827 Total current assets 7,537,660 11,202,403 Total assets $ 7,537,660 $ 11,202,403 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 541,130 $ 420,590 Due to stockholder - 97,907 Income tax payable 478,622 83,555 Total current liabilities 1,019,752 602,052 Due to stockholder, net of unamortized discount of $2,618,270 at December 31, 2008 - 2,426,240 Due to director, net of unamortized discount of $342,782 and $355,126 at March 31, 2009 and December 31, 2008, respectively 165,915 153,571 Total liabilities 1,185,667 3,181,863 Stockholders' Equity: Preferred Stock; $.0001 par value, 5,000,000 shares authorized, none issued and outstanding at March 31, 2009 and December 31,2008 - - Common stock; $.0001 par value, 100,000,000 shares authorized, 52,428,203 issued at March 31, 2009 and December 31, 2008 and 48,328,328 and 52,423,403 outstanding at March 31, 2009 and December 31, 2008, respectively 5,242 5,242 Additional paid-in capital 162,772,406 162,766,096 Treasury stock at cost, 4,099,875 and 4,800 shares at March 31, 2009 and December 31, 2008, respectively (47,552 ) (2,506 ) Accumulated deficit (156,378,103 ) (154,748,292 ) Total stockholders’ equity 6,351,993 8,020,540 Total liabilities and stockholders’ equity $ 7,537,660 $ 11,202,403 See Notes to Unaudited Financial Statements. 3 OPTIONABLE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three-month period ended March 31 2009 2008 (Unaudited) (Unaudited) Operating expenses: Selling, general and administrative $ 1,062,815 $ 1,021,735 Research and development - 245,045 Total operating expenses 1,062,815 1,266,780 Operating loss (1,062,815 ) (1,266,780 ) Other income (expense): Interest income 27,685 88,593 Interest expense to related parties (116,058 ) (91,719 ) Total other expenses (88,373 ) (3,126 ) Loss before income tax (1,151,188 ) (1,269,906 ) Income tax benefit (expense) (478,622 ) 495,771 (478,622 ) 495,771 Net loss $ (1,629,810 ) $ (774,135 ) Basic loss per common share $ (0.03 ) $ (0.01 ) Diluted loss per common share $ (0.03 ) $ (0.01 ) Basic weighted average common shares outstanding 50,921,876 52,423,403 Diluted weighted average common shares outstanding 50,921,876 52,423,403 See Notes to Unaudited Financial Statements. 4 OPTIONABLE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the three-month period ended March 31, 2009 2008 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ (1,629,810 ) $ (774,135 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation - 24,089 Amortization of debt discount 116,058 91,719 Provision for doubtful accounts - (625 ) Fair value of warrants and options 6,310 5,685 Changes in operating assets and liabilities: Accounts receivable - 625 Other current assets 16,277 (49,460 ) Accounts payable and accrued expenses 120,539 13,600 Due to stockholder (97,907 ) - Income tax payable 395,067 - Recoverable income taxes 49,306 1,154,229 Net cash (used in) provided by operating activities (1,024,160 ) 465,727 Cash flows used in investing activities: Purchase of notes receivable (60,000 ) - Net cash used in investing activities (60,000 ) - Cash flows from financing activities: Repurchase of shares of common stock (45,046 ) - Principal repayment of due to stockholder (2,529,954 ) - Net cash used in financing activities (2,575,000 ) - Net (decrease) increase in cash (3,659,160 ) 465,727 Cash, beginning of period 8,974,282 9,919,727 Cash, end of period $ 5,315,122 $ 10,385,454 Supplemental disclosures of cash flow information: Cash paid for income taxes $ - $ - Cash paid for interest $ - $ - See Notes to Unaudited Financial Statements. 5 OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1-Organization, Description of Business and Going Concern Optionable, Inc. (“the “Company”) was formed in Delaware in February 2000. Between April 2001 and July 2007, a substantial portion of its revenues were generated from providing energy derivative brokerage services to brokerage firms, financial institutions, energy traders, and hedge funds worldwide. A substantial portion of all energy derivatives brokered in the past were natural gas derivatives. The Company has not generated any revenues since the third quarter of 2007 as a result of the suspension of the business relationship byits largest customer and the succession of events since then. In addition, the matters discussed in Note 7 and Item 1 of Part II of this Report "Legal Proceedings" have had a significant adverse impact its business, including current and, likely, future results of operations and financial condition. The Company’s management continues to seek out possible business transactions and new business relationships. The Company is considering merging with businesses outside of the financial service industry.The Company is also considering whether or not to satisfy existing obligations with current creditors and distribute its remaining assets to its stockholders. While the Company believes that it is likely that it will sell its technology, it is currently unable to determine whether it will continue to have any significant continuing involvement in the development or operations of OPEX. 6 OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Going Concern The Company believes it has sufficient funds to meet its obligations, based on its internal projections, for at least the next twelve months. However, the Company cannot guarantee that it will do so. If there are unforeseen expenses or financial obligations which occur during that period, such as those that could result from matters discussed in Note 11, the Company may not be able to meet such obligations. Additionally, if the Company enters into a transaction with a brokerage or trading firm or a technology company which could be instrumental in the Company's long-term growth, this could hamper the Company's ability to continue as a going concern, both from a short-term and a long-term perspective, and the Company may have to resort to financing, through either debt or equity placements, for the funding of either such acquisitions or unforeseen expenses or financial obligations. There can be no assurance that any such financing would be available on acceptable terms, or at all, especially in light of the pending litigation against the Company and the current economic conditions. Principles of consolidation The accompanying consolidated financial statements include the results of operations of Opex International, Inc. and Hydra Commodity Services, Inc. for the three-month periods ended March 31, 2009 and 2008. All material intercompany accounts and transactions between the Company and its subsidiaries have been eliminated in consolidation. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and the footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring accruals, considered necessary for a fair presentation have been included. Operating results for the three-month period ended March 31, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2009. 7 OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Concentration of Credit Risks The Company is subject to concentrations of credit risk primarily from cash and cash equivalents. The Company's cash and cash equivalents accounts are held at financial institutions and are insured by the Federal Deposit Insurance Corporation ("FDIC") up to $100,000 between January 2007 and October 2008 and $250,000 for interest-bearing accounts and an unlimited amount for noninterest-bearing accounts after October 2008. During the three-month periods ended March 31, 2009 and 2008, the Company has reached bank balances exceeding the FDIC insurance limit. While the Company periodically evaluates the credit quality of the financial institutions in which it holds deposits, it cannot reasonably alleviate the risk associated with the sudden failure of such financial institutions.The Company’s cash and cash equivalents held at financial institutions exceeding the FDIC insurance limit amounted to $4.6 million and $7.3 million at March 31, 2009 and December 31, 2008, respectively. Fair Value of Financial Instruments The carrying value of cash and cash equivalents, recoverable income taxes and accounts payable and accrued expenses approximate their fair value due to their short-term maturities. The carrying amount of due to director approximates its fair value based on the Company's incremental borrowing rate. 8 OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Income Taxes Income taxes are accounted for in accordance with SFAS No. 109, "Accounting forIncome Taxes". SFAS No. 109 requires the recognition of deferred tax assets andliabilities to reflect the future tax consequences of events that have been recognized in the Company's financial statements or tax returns.
